DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The following action is in response to the applicant’s Amendment dated 9/7/2022, that was in response to the Office action dated 6/7/2022. Claims 1-12 and 14-24 are pending, claim(s) 1, 6, 7, 9, 10, 16 has/have been amended, while claim(s) 13 has been cancelled and claim 24 is presented as new.
Response to Arguments
Applicant's arguments filed 9/7/2022 have been fully considered but they are not persuasive. The reasons for the applicant’s remarks not being persuasive are given below.
The applicant respectfully submits that the prior art under the 102 rejections (of at least claims 1, 9 and 16) do not show a cooking grate in a cooking chamber, or a burner located within the cooking chamber. It is agreed that Kijimoto does not teach these limitations as amended. The examiner respectfully disagrees with the applicant’s position that Kijimoto, showing a fryer, cannot include the amended limitations. It will be shown in a new ground of rejection, that a fryer can be modified to include a cooking grate and a burner within the cooking chamber. It is to be noted that “cooking grate” is given the reasonable limitation of a structure in which food can be cooked on. This is based on one of ordinary skills understanding of a cooking grate and applicant’s specification in paragraph 0047, which requires structural characteristics, rather than a shape of the grate. Regarding the capillary valve, it is clear that these types of valves can be interchangeable with electromagnetic valves as both Kijimoto and Keating teach a fryer. Both valves operate similar in that a temperature reading is used to control the valve. The first valve used to modify Kijimoto does not teach away from the intended purpose because it is believed that the first valve associated with the control knob at least be manual in that it is used to start operation of the cooking appliance. The first valve as shown in the claimed invention is operable with a control knob. Therefore, many of the similarities in cooking elements for a gas grill, can be found in a deep fryer without changing the operation of either, as will be shown below. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 7-9, 14-16, 22 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kijimoto [20040163639], further in view of Yokoyama et al [5261322].
With respect to claim 1, Kijimoto discloses: A gas-fired cooking grill comprising: a cooking chamber (2); a gas burner (3, 4, 5) for heating the cooking chamber; a first valve (6) associated with the gas burner to control a gas flow to the gas burner; and a second valve (7) configured to controllably supply gas to the gas burner via the first valve, the second valve being automatically adjustable based on a desired temperature of the cooking chamber and an actual temperature of the cooking chamber [paragraph 0017-0020].
Kijimoto, however does not disclose a cooking grate or burner {cl. 7} that is looked within the cooking chamber.
Yokoyama makes up for these deficiencies by teaching a fryer (50) having a cooking chamber (10) wherein a basket (61), which is considered equivalent to a cooking grate, is located within the frying chamber wherein a gas burner {cl. 7} (12, 13) is also located within the cooking chamber [see FIGs 1 and 3, col 1, line 28-34].
It would have been obvious at the time of filing the invention to a person of ordinary skill in the art to modify the fryer of Kijimoto with the teachings of Yokoyama because Yokoyama provides a cooking grate within the cooking chamber in order to provide direct contact of heat in order to evenly cook the food product.
Kijimoto further shows:
{cl. 7} The gas-fired cooking grill of claim 1, the gas burner (12, 13) is located within the cooking chamber wherein the gas burner (3, 4, 5) is one of a plurality of gas burners for heating the cooking chamber, and the gas-fired cooking grill includes a gas manifold for distributing the gas from the second valve (20, 21) to the plurality of gas burners [see FIG 1].
{cl. 8} The gas-fired cooking grill of claim 7, wherein: the first valve (6) is one of a plurality of first valves; and each of the plurality of first valves is associated with a respective one of the plurality of gas burners (3, 4, 5) [see FIG 1].
With respect to claim 9, Kijimoto discloses: A method of operating a gas-fired cooking grill, the method comprising: delivering gas to a gas burner (3, 4, 5) configured to heat a cooking chamber (2) of the gas- fired cooking grill via a first valve (6) associated with the gas burner; igniting (via electrode 9) the gas at the gas burner to heat the cooking chamber; and automatically controlling, using a second valve (7), gas flow to the gas burner via the first valve based on a desired temperature of the cooking chamber and an actual temperature of the cooking chamber [paragraph 0017-0020].
Kijimoto does not disclose a manually adjustable first valve or the cooking grate being within the cooking chamber.
Yokoyama makes up for these deficiencies by teaching: a manually adjustable first valve (20 or 21, controlled by electronic controller 27 understood to be at least initially manually operated to start the system) and a cooking grate (61) located within cooking chamber (10) [col 1, line 20-27] and a fryer (50) having a cooking chamber (10) wherein a basket (61), which is considered equivalent to a cooking grate, is located within the frying chamber wherein a gas burner {cl. 7} (12, 13) is also located within the cooking chamber [see FIGs 1 and 3, col 1, line 28-34].
It would have been obvious at the time of filing the invention to a person of ordinary skill in the art to modify the fryer of Kijimoto with the teachings of Yokoyama because Yokoyama provides a cooking grate within the cooking chamber in order to provide direct contact of heat in order to evenly cook the food product.
Kijimoto further shows:
{cl. 14} The method of claim 9, comprising distributing the gas from the second valve (7) to two or more gas burners (3, 4, 5) via a gas manifold [see FIG 1].
{cl. 15} The method of claim 9, comprising distributing the gas from the second valve (7) to two or more gas burners (3, 4, 5) via respective two or more first valves associated with the two or more gas burners [see FIG 1].
With respect to claim 16, Kijimoto discloses: A system for operating a gas-fired appliance, the system comprising: a gas burner (3, 4, 5) for heating a chamber (2) of the gas-fired appliance (1); a first valve (6) associated with the gas burner to control a gas flow to the gas burner; and a second valve (7) configured to controllably supply gas to the gas burner via the first valve, the second valve being automatically adjustable based on a desired temperature of the chamber and an actual temperature of the chamber [paragraph 0017-0020].
Kijimoto, however does not disclose a cooking grate that is looked within the cooking chamber.
Yokoyama makes up for these deficiencies by teaching a fryer (50) having a cooking chamber (10) wherein a basket (61), which is considered equivalent to a cooking grate, is located within the frying chamber wherein a gas burner {cl. 7} (12, 13) is also located within the cooking chamber [see FIGs 1 and 3, col 1, line 28-34].
Kijimoto further shows:
{cl. 22} The system of claim 16, wherein the gas burner is one of a plurality of gas burners for heating the chamber, and the system includes a gas manifold for distributing the gas from the second valve to the plurality of gas burners (3, 4, 5) [see FIG 1].
{cl. 23} The system of claim 22, wherein: the first valve is one of a plurality of first valves; and each of the plurality of first valves (6) is associated with a respective one of the plurality of gas burners (3, 4, 5) [see FIG 1].
Claim(s) 2-5, 10-12, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kijimoto [20040163639], in view of Yokoyama et al [5261322], further in view of Keating [2846147].
With respect to claims 2-5, 10-12, and 17-20 Kijimoto discloses the invention as substantially claimed, however does not disclose the details of the valve regarding the thermostatic feature. 
Keating makes up for these deficiencies by teaching:
{cl. 2} The gas-fired cooking grill of claim 1, wherein the second valve is a thermostatic valve (16, 17) [see FIG 1, col 2, line 63-col 3, line 20].
{cl. 3} The gas-fired cooking grill of claim 1, wherein the second valve is a capillary-type thermostatic valve (16, 17) [see FIG 1, col 2, line 63-col 3, line 20].
{cl. 4} The gas-fired cooking grill of claim 1, wherein the second valve (16, 17) is operatively connected to a capillary tube that is operatively connected to a bulb that is exposed to the actual temperature of the cooking chamber [see FIG 1, col 2, line 63-col 3, line 20].
{cl. 5} The gas-fired cooking grill of claim 1, wherein the second valve (16, 17) is adjustable for setting the desired temperature of the cooking chamber [see FIG 1, col 2, line 63-col 3, line 20].
{cl. 10} The method of claim 9, wherein the second valve is a thermostatic valve (16, 17) [see FIG 1, col 2, line 63-col 3, line 20].
{cl. 11} The method of claim 9, wherein the second valve is a capillary-type thermostatic valve (16, 17) [see FIG 1, col 2, line 63-col 3, line 20].
{cl. 12} The method of claim 9, comprising automatically adjusting the second valve (16) using a capillary tube (17) operatively connected to a bulb that is exposed to the actual temperature of the cooking chamber [see FIG 1, col 2, line 63-col 3, line 20].
{cl. 17} The system of claim 16, wherein the second valve is a thermostatic valve (16, 17) [see FIG 1, col 2, line 63-col 3, line 20].
{cl. 18} The system of claim 16, wherein the second valve is a capillary-type thermostatic valve (16, 17) [see FIG 1, col 2, line 63-col 3, line 20].
{cl. 19} The system of claim 16, wherein the second valve (16, 17) is operatively connected to a capillary tube that is operatively connected to a bulb that is exposed to the actual temperature of the chamber [see FIG 1, col 2, line 63-col 3, line 20].
{cl. 20} The system of claim 16, wherein the second valve (16, 17) is adjustable for setting the desired temperature of the chamber [see FIG 1, col 2, line 63-col 3, line 20].
It would have been obvious at the time of filing the invention to a person of ordinary skill in the art to modify the invention of Kijimoto with the teachings of Keating because Keating provides a known type of valve that allows for cooking control in a frying situation.
Regarding claim 10, Yokoyama makes up for the deficiency of the automatic control by teaching: the method includes, when automatically controlling the gas flow to the gas burner, preventing the second valve from fully closing to prevent flameout of the gas burner [col 4, line 7-14].
It would have been obvious at the time of filing the invention to modify the apparatus of Kijimoto with the teachings of Yokoyama to include the flame trap with a valve system because automatic control occurs to prevent back firing or flameout.
Claim(s) 6, 13 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kijimoto [20040163639], in view of Yokoyama et al [5261322], further in view of Green [20190203942].
With respect to claims 6, 13 and 21, Kijimoto discloses the invention as substantially claimed, however does not disclose a manually controlled valve. 
Yokoyama makes up for the deficiencies of Kijimoto regarding claim 6 by teaching:
{cl. 6} The gas-fired cooking grill of claim 3, wherein the first valve (27, 21) is manually adjustable for throttling the gas flow to the burner [col 3, line 45-60].
It would have been obvious at the time of filing the invention to a person of ordinary skill in the art at to modify the apparatus of Kijimoto with the teachings of Yokoyama because Yokoyama provides a pulse combustor associated with valves that allow for an equivalent throttling function in order to prevent backfiring between valve structures.
Green makes up for further deficiencies by teaching:
{cl. 13} The method of claim 9, wherein the first valve (220) is manually adjustable [paragraph 0021].
{cl. 21} The system of claim 16, wherein the first valve (220) is manually adjustable [paragraph 0021].
It would have been obvious at the time of filing the invention to a person of ordinary skill in the art to modify the invention of Kijimoto with the teachings of Green because Green provides a manual valve to allow for control of gas flow to the burner.
Allowable Subject Matter
Claim 24 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Prior art in the PTO-892 is considered relevant art with regard to the valve systems associated with the cooking appliance.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVINASH A SAVANI whose telephone number is (571)270-3762. The examiner can normally be reached Monday thru Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AVINASH A SAVANI/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        
11/29/2022